Wylt, J.
Plaintiff sued defendant on a contract for twenty-seven *596hundred dollars for his services as overseer for twenty-seven months on the plantation of defendant.
The evidence fails to show a contract; j laintiff and defendant never came to an agreement as to the amount the former was to receive for his services. As plaintiff elected to sue on a contract he can not recover on a quantum meruit. As he served defendant, as overseer, his right to demand the value of his services should be reserved to him.
It is therefore ordered that the judgment herein in favor of plaintiff be annulled, and plaintiff’s demand be rejected with costs of both courts, reserving plaintiff’s right to sue for the value of his services hereafter.